          Case 1:18-cv-08100-PAC Document 13 Filed 10/18/18 Page 1 of 1



                                              October 18, 2018




Via ECF and U.S. Mail
Hon. Paul A. Crotty
United States District Court for the
  Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street, Chambers 1350
New York, NY 10007

       Re: Adler v. Payward, Inc., d/b/a Kraken, No. 18-cv-08100 (PAC)

Dear Judge Crotty:

       I represent Defendant Payward, Inc. d/b/a Kraken (“Kraken”) in the above-captioned

matter. Through inadvertent confusion regarding its acceptance of service, Kraken was operating

under the impression that it had more time to respond to the complaint. I have spoken with counsel

for plaintiff Robert C. Adler, copied on this communication, and he has agreed to stipulate to a

two-week extension for Payward to answer, move or otherwise respond to the complaint. We have

attached for your consideration a stipulation and proposed order, signed by counsel for both parties,

reflecting this agreement. We respectfully request that Your Honor So Order the stipulation.

                                              Sincerely,




                                              Christopher N. LaVigne
                                              Pierce Bainbridge Beck Price & Hecht LLP
                                              20 West 23rd Street, Fifth Floor
                                              New York, NY 10010


Encl.: Stipulation and [Proposed] Order

cc: Roger Marion, Esq. (via ECF)
